Luke, J.
The conviction in this case depended wholly upon proof of the recent possession of the defendant of the property alleged to have been stolen; and, this possession having been fully explained, the evidence *428did not authorize the verdict, and the court erred in overruling the motion for a new trial. Brooks v. State, 21 Ga. App. 661 (94 S. E. 810), and cases cited.
Decided March 8, 1921.
Accusation of larceny; from city court of Macon — Judge Johnson presiding. November 13, 1920.
The accusation charged the larceny of certain lumber consisting of painted molding for billboards and of framing lumber, the property of F. H. Powers. Powers testified, that it was reported to him by one of his workers that certain pieces of molding and some other lumber had been blown from a billboard of his during a storm, and that some molding was under the defendant’s house, next door to the vacant lot on which was the billboard; he went to the defendant’s house, and under it saw red and green molding and other lumber which he recognized as his; the lumber was not concealed from view; “ defendant told him that he purchased part of the lumber from show people who were showing on vacant lot where billboard was, and that same people gave him some of it for services he rendered to them. ” The witness further testified that the show to which the defendant referred left that place before the storm occurred, that the storm blew down the billboard, and that the disappearance of the molding was reported to him a month .after the storm. Other witnesses testified that before the storm they saw lumber, some of which was colored green and red, plainly exposed to public view, under the defendant’s house, and he told them that he bought a part' of it from 'show people and that they gave a part of it to him for favors he had done.. A witness testified that one morning before the storm he saw the defendant and one of the showmen standing in front of a pile of lumber, some of which was colored green and some red, and saw the defendant give some money to the man. In his statement at the trial the defendant repeated his explanation as to the purchase of the lumber from a showman. He said that the show was on the vacant lot next to his house, and before the storm occurred the showman came to him and offered to sell him a pile of the lumber and gave him another pile.
Clements & Clements, for plaintiff in error.
Roy W. Moore, solicitor, contra.

Judgment reversed.


Broyles, G. J., a/nd Bloodworth, J., concur.